Case 8:19-bk-10108-RCT Doc 4-1 Filed 10/24/19 Page1of12

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

IN RE: Larry Bernard Smith
CASE NO.: 8:19-BK-\O|o%

Debtor.

 

CHAPTER 13 PLAN

A. NOTICES.

Debtor’ must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither
box is checked, the provision will be ineffective if set out later in the Plan.

 

A limit on the amount of a secured claim based on a valuation which | Included | Not Included
may result in a partial payment or no payment at all to the secured | 5 .
creditor. See Sections C.5S(d) and (e). A separate motion will be filed.

 

Avoidance of a judicial lien or nonpossessory, nonpurchase money | Included | Not Included
security interest under 11 U.S.C. § 522(f). A separate motion will be | ° =
filed. See Section C.5(e).

Nonstandard provisions, set out in Section E. Included | Not Included
oO a

 

 

 

 

 

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER
THE SECURED CREDITOR’S COLLATERAL UNDER SECTION C.5(j), TO NOT
MAKE PAYMENTS TO THE SECURED CREDITOR UNDER SECTION C.5(k), OR IF
PAYMENTS TO A SECURED CREDITOR ARE NOT SPECIFICALLY INCLUDED IN
THE PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY, AND THE
CREDITOR MAY TAKE ACTION TO FORECLOSE OR REPOSSESS THE
COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

 

‘All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
Case 8:19-bk-10108-RCT Doc 4-1 Filed 10/24/19 Page 2 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B. MONTHLY PLAN PAYMENTS. Plan payments (“Plan Payments”) include the
Trustee’s fee of 10% and shall begin 30 days from petition filing/conversion date. Debtor
shall make Plan Payments to the Trustee for the period of _60___ months. If the Trustee
does not retain the full 10%, any portion not retained will be disbursed to allowed claims
receiving payments under the Plan and may cause an increased distribution to the
unsecured class of creditors.
$  1.685.00 from month l through 60
$ from month through
$ from month through

Cc. PROPOSED DISTRIBUTIONS.

1. ADMINISTRATIVE ATTORNEY’S FEES.
Base Fee $ 4.500.000 _ Total Paid Prepetition $ 2.000.00 Balance Due $_2.500.00
MMM Fee $_1.500.00 Total Paid Prepetition $ 0.00 Balance Due $_1.500.00
Estimated Monitoring Fee at$ 50.00 __ per Month.
Attorney’s Fees Payable Through Plan at $_150.00(1-6) $100.00(7-37)
Monthly (subject to adjustment).
2; DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).
Acct. No. Creditor Total Claim Amount
2 PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).
Last Four Digits of Acct. | Creditor Total Claim Amount
No.

 

 

 

 

 

 

 

4, TRUSTEE FEES. From each payment received from Debtor, the Trustee shall

receive a fee, the percentage of which is fixed periodically by the United States Trustee.
Case 8:19-bk-10108-RCT Doc 4-1 Filed 10/24/19 Page 3 of 12

&. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors

under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor. the secured creditor has filed a proof of claim, or Debtor or Trustee has filed a
proof of claim for the secured creditor under 11 U.S.C. § 501(c), and no objection to the claim
is pending. If Debtor's Plan Payments are timely paid, payments to secured creditors under the
Plan shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any,
Paid Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition
arrearages and maintain regular monthly postpetition payments on the following claims
secured by Debtor’s principal residence. Postpetition mortgage payments must be
included in the Plan Payments. Mortgage payments are due on the first payment due date
after the case is filed and continue monthly thereafter. The amount of postpetition
mortgage payments may be adjusted as provided for under the loan documents. The Plan
may provide for the cure of arrearages to homeowner's and condominium associations
and may, but need not, include the payment of postpetition assessments in the Plan
Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
liability on these claims.

 

Last Four | Creditor | Collateral Regular | Gap Payment | Arrears
Digits of Address Monthly
Acct. No. Payment

 

 

 

 

 

 

 

 

 

 

(b) Claims Secured by Other Real Property that Debtor Intends to Retain -
Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid
Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages
and maintain regular monthly postpetition payments on the following claims secured by
real property. Postpetition mortgage payments must be included in the Plan. Payments are
due on the first payment due date after the case is filed and continue monthly thereafter.
The amount of postpetition mortgage payments may be adjusted as provided for under
the loan documents. The Plan may provide for the cure of arrearages to homeowner's and
condominium associations and may, but need not, include the payment of postpetition
assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive
a discharge of personal liability on these claims.

od
Case 8:19-bk-10108-RCT Doc 4-1 Filed 10/24/19 Page 4 of 12

 

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment

(c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage

 

Modification. Pending the resolution of a mortgage modification request, the Plan
Payments shall include the following adequate protection payments to the Trustee: (1) for
homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
spouse, if any (after deducting homeowner's association fees), or the normal monthly
contractual mortgage payment; or (2) for non-homestead, income-producing property.
75% of the gross rental income generated from the property. If Debtor obtains a
modification of the mortgage, the modified payments shall be included in the Plan
Payments. Debtor will not receive a discharge of personal liability on these claims.

 

 

 

 

 

 

 

 

 

Last Four Digits Creditor Collateral Address | Adequate
of Acct. No. Protection Payment
3090 Home Point Financial 1313 Vista Del Lago | $1,330.43
Blvd Dundee, FL
33838
(d) Claims Secured by Real Property or Personal Property to Which 11 U.S.C. §

506 Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322(b)(2), this provision
does not apply to a claim secured solely by Debtor’s principal residence. A separate
motion to determine secured status or to value the collateral must be filed. Payment
on the secured portion of the claim, estimated below, is included in the Plan Payments.
Unless otherwise stated in Section E. the Plan Payments do not include payments for
escrowed property taxes or insurance.

 

Last Four | Creditor Collateral Claim Value Payment | Interest
Digits of Description/ | Amount Through | Rate
Acct. No. Address Plan

 

 

 

 

 

 

 

 

 

 

 
Case 8:19-bk-10108-RCT Doc 4-1 Filed 10/24/19 Page 5of12

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
§ 506. Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien
or a nonpossessory, nonpurchase money security interest because it impairs an exemption
or under 11 U.S.C. § 506 to determine secured status and to strip a lien.

 

Last Four Digits of Acct.

No.

Creditor Collateral Description /

Address

 

 

 

 

 

 

 

(f) Claims on Claims Secured by Real Property and/or Personal Property to
Which 11 U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph
in 11 U.S.C. § 1325(a). The claims listed below were either: (1) incurred within 910 days
before the petition date and secured by a purchase money security interest in a motor
vehicle acquired for Debtor’s personal use; or (2) incurred within one year of the petition
date and secured by a purchase money security interest in any other thing of value. These
claims will be paid in full under the Plan with interest at the rate stated below.

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan

 

 

 

 

 

 

 

 

 

 

(g) Claims Secured by Real or Personal Property to be Paid with Interest
Through the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be
paid in full under the Plan with interest at the rate stated below.

 

Last Four
Digits of
Acct. No.

Creditor

Collateral
Description/
Address

Claim
Amount

Payment
Through Plan

Interest
Rate

 

Vista Del
Lago HOA

1313 Vista Del
Lago Blvd
Dundee, FL
33838

$1,000.00

$16.67(1-60)

0.00%

 

 

 

 

 

 

 

 

 
Case 8:19-bk-10108-RCT Doc 4-1 Filed 10/24/19 Page 6 of 12

(h) Claims Secured by Personal Property - Maintaining Regular Payments and
Curing Arrearages, if any, Under 11 U.S.C. § 1325(b)(5). Under 11 U.S.C. §
1328(a)(1), unless the principal amount of the claim is paid in full through the Plan,
Debtor will not receive a discharge of personal liability on these claims.

 

Last Four Creditor Collateral Regular Arrearage
Digits of Acct. Description Contractual
No. Payment

 

 

 

 

 

 

 

 

 

(i) Secured Claims Paid Directly by Debtor. The following secured claims are
being made via automatic debit/draft from Debtor’s depository account and will continue
to be paid directly to the creditor or lessor by Debtor outside the Plan via automatic
debit/draft. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in
rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and
lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate
Debtor’s state law contract rights. Because these secured claims are not provided for
under the Plan, under 11 U.S.C § 1328 (a), Debtor will not receive a discharge of personal
liability on these claims.

 

 

 

 

 

 

 

 

Last Four Digits of Acct. Creditor Property/Collateral
No.
3497 MidFlorida Credit Union 2011 Chevy Malibu
5539 MidFlorida Credit Union 2003 Chevy Silverado
(i) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the

following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
these creditors upon the filing of this Plan.

 

 

Last Four Digits of Acct. Creditor Collateral/Property
No. Description/Address
9588 Aqua Finance Water Softener

 

 

 

 

 

 

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend
to make payments to the following secured creditors. The automatic stay under 11 U.S.C.
§§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to

6
Case 8:19-bk-10108-RCT Doc 4-1 Filed 10/24/19 Page 7 of 12

any codebtor with respect to these creditors upon the filing of this Plan. Debtor's state
law contract rights and defenses are neither terminated nor abrogated. Because these
secured claims are not provided for under the Plan, under 11 U.S.C § 1328(a). Debtor
will not receive a discharge of personal liability on these claims.

 

Last Four Digits of Acct. Creditor Collateral

No.

Description/Address

 

 

 

 

 

 

 

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the

 

Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation of the Plan, as soon as practicable, if the Plan provides for payment to
creditor/lessor, the creditor/lessor has filed a proof of claim. or Debtor or Trustee has filed a
proof of claim for the secured creditor/lessor under 11 U.S.C. § 501(c), and no objection to the
claim is pending. If Plan Payments are timely paid, payments to creditors/lessors under the Plan
shall be deemed contractually paid on time.

(a) (a) Assumption of Leases/Executory Contracts for Real or Personal
Property to be Paid and Arrearages Cured Through the Plan Under 11 U.S.C. §
1325(b)(5). Debtor assumes the following leases/executory contracts and proposes the
prompt cure of any prepetition arrearage as follows. Under 11 U.S.C. § 1328(a)(1). if the
claim of the lessor/creditor is not paid in full through the Plan. Debtor will not receive a
discharge of personal liability on these claims.

 

Last Four Creditor/Lessor | Description of | Regular Arrearage and
Digits of Acct. Leased Contractual Proposed Cure
No. Property Payment

 

 

 

 

 

 

 

 

 

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
claims that are paid via automatic debit/draft from Debtor's depository account and are to
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate
or abrogate Debtor's state law contract rights. Because these leases/executory contracts
are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a
discharge of personal liability on these claims.

7
Case 8:19-bk-10108-RCT Doc 4-1 Filed 10/24/19 Page 8 of 12

 

No.

Last Four Digits of Acct. Creditor/Lessor Property/Collateral

 

 

 

 

 

 

 

(c)

Rejection of Leases/Executory Contracts and Surrender of Real or Personal

Leased Property. Debtor rejects the following leases/executory contracts and will
surrender the following leased real or personal property. The automatic stay under 11
U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.

 

 

 

 

 

 

 

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral to be
No. Surrendered
Vi GENERAL UNSECURED CREDITORS. General unsecured creditors with

allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above- referenced creditors or shall otherwise be paid under a subsequent Order
Confirming Plan. The estimated dividend to unsecured creditors shall be no less than
$ 3.341.000 .

D. GENERAL PLAN PROVISIONS:

L,

ho

Secured creditors, whether or not provided for under the Plan, shall retain the
liens securing such claims.

Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by order of the Court.

If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b).
property of the estate shall not vest in Debtor until the earlier of Debtor's
discharge or dismissal of this case, unless the Court orders otherwise. Property of
the estate

(a) shall not vest in Debtor until the earlier of Debtor’s discharge or
dismissal of this case, unless the Court orders otherwise, or

(b) X____ shall vest in Debtor upon confirmation of the Plan.

8
Case 8:19-bk-10108-RCT Doc 4-1 Filed 10/24/19 Page 9 of 12

4, The amounts listed for claims in this Plan are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise
ordered by the Court, the Trustee shall only pay creditors with filed and allowed
proofs of claim. An allowed proof of claim will control, unless the Court orders
otherwise.

3: Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions. The actual distributions may vary. If the summary or spreadsheet
conflicts with this Plan, the provisions of the Plan control prior to confirmation,
after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits
when due. (However, if Debtor is not required to file tax returns, Debtor shall
provide the Trustee with a statement to that effect.) For each tax return that
becomes due after the case is filed, Debtor shall provide a complete copy of the
tax return, including business returns if Debtor owns a business, together with all
related W-2s and Form 1099s, to the Trustee within 14 days of filing the return.
Unless otherwise ordered, consented to by the Trustee, or ordered by the Court,
Debtor shall turn over to the Trustee all tax refunds in addition to the Plan
Payments. Debtor shall not instruct the Internal Revenue Service or other taxing
agency to apply a refund to the following year’s tax liability. Debtor shall not
spend any tax refund without first having obtained the Trustee’s consent or
Court approval.

E. NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
out in this section are deemed void and are stricken.

 

 

 

 
Case 8:19-bk-10108-RCT Doc 4-1 Filed 10/24/19 Page 10 of 12

CERTIFICATION
By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan

contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

SIGNATURE(S):
Debtor(s)

a Ba Bd Date /O-2Y-/F

Date

 

Attorney for Debtor(s)

AM ll pe poh Date wf eda
LAN CT) 42 (03712.
g ayes [N. Corr y

10
Case 8:19-bk-10108-RCT Doc 4-1 Filed 10/24/19 Page 11 of 12

, CERTIFICATE OF SERVICE

I HEREBY CERTIFY: that on this 24th day of October, 2019, a true and correct copy of
the foregoing has been furnished to the Chapter 13 Trustee, through Electronic Case Filing: and
to creditors and all interested parties listed on the current mailing matrix by regular mail.

Respectfully submitted,

/s/ Elayne M. Conrique, Esq.
Attorney for Debtor(s)
Elayne M Conrique, Esquire
Perez Conrique Law

o 746 N Magnolia Avenue
Orlando, Florida 32803
407-545-4400 (Office)
407-545-4401 (Fax)

service@perezconrique.com
Case 8:19-bk-10108-RCT Doc 4-1 Filed 10/24/19

Label Matrix for local noticing
113A-8

Case 8:19-bk-10108

Middle District of Florida
Tampa

Thu Oct 24 16:05:37 EDT 2019
Department of Revenue

PO Box 6668

Tallahassee, FL 32314-6668

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Midflorida Credit Unio
129 S Kentucky Ave
Lakeland, FL 33801-5059

Phelan Hallinan Diamond
2001 NW 64th Ste Ste 100
Fort Lauderdale, FL 33309-1844

Vista Del Lago Phase 1 HOA
PO box 510
Dundee, FL 33838-0510

Larry Bernard Smith
1313 Vista Del Lago Boulevard
Dundee, FL 33838-4425

Garrison Property Services
28609 Hwy 27 N
Dundee, FL 33838-4284

Janet Smith
1313 Vista Del Lago Boulevard
Dundee, FL 33838-4425

Midflorida Credit Unio
P O Box 8008
Lakeland, FL 33802-8008

Recmgmt Srvc
240 Emery Street
Bethlehem, PA 18015-1980

United States Trustee - TPA7/13 7+
Timberlake Annex, Suite 1200

501 E Polk Street

Tampa, FL 33602-3949

Page 12 of 12

Aqua Finance Inc
2600 Pine Ridge Blvd
Wausau, WI §4401-7800

Home Point Financial C
4849 Greenville Avenue
Dallas, TX 75206-4191

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

Miramedrg
360 E. 22nd Street
Lombard, IL 60148-4924

Tankel Law Group
1022 Main Street Ste D
Dunedin, FL 34698-5237

Elayne M Conrique +
Perez Conrique Law

746 North Magnolia Avenue
Orlando, FL 32803-3809

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

Jefferson Capital Syst
16 Mcleland Rd
Saint Cloud, MN 56303

End of Label Matrix

Mailable recipients 17
Bypassed recipients 0
Total 1?
